Title: To Thomas Jefferson from Robert Smith, 17 January 1823
From: Smith, Robert
To: Jefferson, Thomas


                        Sir
                        
                            Greensburgh
                            January 17th 1823
                        
                    You must know that in the year 1800 the 17th day of May I left Philadelphia; to go on election for you—at Annapolis. I put a card in Mr Gses paper at Annapolis which brought Judge Dumal to address a member essay which was inserted in all the papers through the United States—I have got in years and wish it on you to transmit by Mail to me at Harrisburgh Pa ten or twenty dollars to Robert Smith forever which will be rememberdYou must know of tion any fought at Pittsburgh in the the war 1812 to look over the interests of the United States and I contributed all I could to those  of the two British fleets on the LakesRobert Smith knows P. L. Teaheat to be in Harrisburgh about two weeks or more you will see that I am still striving to promote the high interests  as to promote happiness and peace of the people of the United StatesThe conon  upon by having so many banks has put the people on their  that there is little money in circulation